DECUIR, Judge.

MOTION TO TAX COSTS

Defendant-appellant, the Rapides Parish School Board, has filed a “Motion to Tax Costs” in an election suit recently decided by this court. The trial court rendered judgment in favor of plaintiffs nullifying an election and taxed all costs against defendant. On May 18, 1994, this court reversed the judgment of the trial court and dismissed plaintiffs’ suit, 637 So.2d 680. This court’s May 18,1994, opinion in the above captioned appeal did not address the issue of costs.
Although La.R.S. 18:1409(1) prohibits an application for new trial or for a rehearing in any court in an election contest suit, the statute does allow a court to correct manifest error which has been called to its attention. Since the trial court taxed costs against defendant and this court reversed the trial’s court judgment, this court’s failure to address the issue of costs is manifest error which must be corrected.
hLa.C.C.P. art. 2164, which deals with appeals, provides, in pertinent part:
The court may award damages for frivolous appeal; and may tax the costs of the lower and appellate court, or any part thereof, against any party to the suit, as in its judgment may be considered equitable.
In view of this court’s reversal of the trial court’s judgment and dismissal of plaintiffs’ suit, all costs of these proceedings, including those of the lower court, are taxed against plaintiffs.

MOTION GRANTED. COSTS TAXED AGAINST PLAINTIFFS.